UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1014


VICTOR B. WHITE,

                Plaintiff - Appellant,

          v.

FNU TAYLOR; FNU MOSS; FNU SERGEANT; FNU SMITH; FNU PAULK;
FNU CHILDS; FNU TRIMMER,

                Defendants - Appellees,

          and

FNU SMEREKA; CITY OF CHARLOTTE, NORTH CAROLINA,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cv-00257-FDW-DCK)


Submitted:   February 22, 2010              Decided:   March 9, 2010


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor B. White, Appellant Pro Se.      David John Adinolfi, II,
Special Deputy Attorney General, Raleigh, North Carolina; Sean
Francis Perrin, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Victor B. White seeks to appeal the district court’s

text orders dismissing some, but not all defendants, and denying

reconsideration in this civil rights action.             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and   certain    interlocutory   and   collateral   orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).          The orders White seeks

to appeal are neither final orders nor appealable interlocutory

or collateral orders.        Accordingly, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                     3